DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 1, 3-13, and 15-22 are currently pending on the application, of which all claims but 9-10 & 19-20 are amended, while claims 21-22 are newly added.
In light of the amendments to the claims the previous rejections under 35 U.S.C. 112(b) are withdrawn. Similarly, the previous rejections to the claims under 35 U.S.C. 103 are withdrawn in order to present a new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 18, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
At current it is noted that the rotatable fluid distributer can read on a rotating diverter valve which is connected to the plate, or a bidirectional pump with an impellor. As it is believed that the interpretation as a bidirectional pump would not further prosecution as much as the interpretation as rotatable diverter valve, such an interpretation is not applied within the current rejection. 
If applicant were to amend the claims to include limitations to the structure which would identify the rotatable fluid distributor as distinctly different from a rotatable diverter valve merely connected to a plate or a bidirectional pump with an impellor (as best seen in Figs.5 & 8-9 of the instant application), then examiner would withdraw the rejection provided later on in this action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 12-13, 15-19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykula (US20200298804A1) in view of Horn (US20210219811A1).
As to claims 1, 13, & 18, Sykula discloses an autonomous vehicle (Fig.1 ref 30) comprising a pressurized fluid source (Fig.3 ref 70) and a sensor (Fig.2). The sensor comprising: a housing (Fig.2 ref 54) comprising a curved sensor window (Fig.2 ref 34, reads on lens, see [0031] stating transparent); a base plate (Fig.2 ref 36) mounted to a base of the housing (Fig.2 ref 54 located adjacent ref 36) via a separate portion (Fig.2 ref 52, see also [0033]) ; an inlet defined by the base plate (see Figs.4-5 refs 88 & 90) and configured to receive a flow of pressurized fluid from the pressurized fluid source (see Fig.3); a plurality of nozzles position on the base plate (see Fig.2 refs 38 & 40), each of the plurality of nozzles configured to direct the flow of pressurized fluid onto at least a portion of the curved lens (see Fig.2). Sykula does not disclose a rotatable fluid distributor, however Sykula does disclose the presence of valves (see Fig.3 ref 74) and further indicates that any suitable type of valve can be utilized [0042]. Currently the limitation of rotatable fluid distributor providing flow to only a subset of nozzles at any time, reads on diverter valve and diverters are known in the art of liquid cleaning, as evidenced by Horn.
Horn discloses a dishwasher for cleaning articles, wherein a known type of valve for supplying liquid to desired areas is a cammed diverter valve (abstract). The diverter valve is provided within a housing (see Fig.4b) on a plate (Fig.4B ref 332) connected to a portion having multiple nozzles (Fig.4B ref 324), and is operable via the flow of wash fluid [0081]. The use of a diverter valve allows for desired shifting of fluid from one path to another with the use of a single valve [0069]. Horn and Sykula are related as they pertain to apparatuses for the purpose of liquid cleaning. Further, the general usage of valves within a cleaning apparatus is not outside the scope of one of ordinary skill in the art and when provided with a blanket statement of many valves are suitable a skilled artisan would look towards other cleaning apparatuses and their valves.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the valve of Sykula (Fig.3 ref 74) to utilize the valve of Horn within the housing and positioned on the plate, such a valve would allow for switching of fluid flow (Horn [0069]) to the desired nozzle set (see Sykula Fig.4 refs 76 & 78 along with their corresponding nozzle sets) while decreasing the amount of valves required and thus reducing cost. Such a modification would also provide the fluid operated diverter which provides the fluid to a subset of the plurality of nozzles at a time (see Sykula Figs.3 & 5 refs 76 & 76 indicating 2 flow paths for the subsets of nozzles).
As to claims 4 & 15, Modified Sykula teaches the sensor and system of claims 1 & 13,  wherein the disc rotates due to pressurized fluid (Horn [0081]); and a portion of the base is configured to direct the flow of fluid from the disc to each nozzle (best seen in Sykula Figs.2-5 fluid must flow at least partly in the base to be directed to the corresponding nozzle set).
As to claims 6 & 16, Modified Sykula teaches the sensor and system of claims 1 & 13, wherein the diverter comprises a rotating cam (see Horn Fig.5-6 refs 354 & 360).
Regarding claims 7 & 17, Modified Sykula teaches the sensor and system of claims 6 & 16, wherein Horn discloses that pressurized fluid rotates the cam (Horn [0081]) into different first and second positions while blocking spray to another region (Horn [0069 & 0080]). Thus, when such a valve is provided to Sykula the cammed diverter would provide fluid flow to either a first zone (i.e. first subset plurality of nozzles, see Sykula Figs.4-6 nozzles on one of refs 76 or 78) when in a first active zone position or a second zone (i.e. second subset plurality of nozzles, see Sykula Figs.4-6 nozzles on the other of refs 76 or 78) when in a second active zone position. The second subset of the plurality of nozzles includes nozzles that are not in the first subset of plurality of nozzles (see Sykula Figs.4-6).
As to claim 8, Modified Sykula teaches the sensor of claim 1, wherein the plurality of nozzles is symmetrically spaced apart from one another on the base plate (see Sykula Fig.6 which appears to show equal spacing between the nozzles).
As to claim 12, Modified Sykula teaches the sensor of claim 1, wherein the fluid is a liquid (Sykula [0038-0040 & 0048]).
As to claim 19, Modified Sykula teaches the vehicle of claim 18, wherein the sensor is mounted on a side of the vehicle (see Fig.1 mounted on a top side).
As to claim 21, Modified Sykula teaches the vehicle of claim 1, wherein the plurality of nozzles is positioned at a periphery of the base plate (see Sykula Fig.2 an upper periphery of the base plate)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykula (US20200298804A1) and Horn (US20210219811A1) as applied to claim 1 above, and further in view of Cleaver (US3973592A).
Regarding claim 3, Modified Sykula teaches the sensor of claim 1, wherein the valve has an inlet hose the curves to attach to the valves (see Sykula Fig.3 ref 72 also [0041]), thereby reading on a curved fluid duct that directs flow in at least a partially tangential direction. Further, the diverter (see Horn Fig.4B) is provided with curved apertures of some depth (Fig.4B ref 352), which would read on a curved duct, and as fluid flows from the inlet to the “duct” at least some portion would be partially tangential in nature. However, assuming arguendo that a curved conduit to flow fluid in at least a partially tangential direction is not explicitly disclosed, such a feature is known in the art as evidenced by Cleaver.
Cleaver discloses a fluid flow diverter (abstract) wherein fluid flow is diverted to two different outlets via a curving conduit (see Figs.4-7). Cleaver provides a known diverter valve which allows for control of fluid to desired location. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Sykula to utilize the diverter valve of Cleaver in place of the of Horn with a reasonable expectation of success. It is in the purview of one of ordinary skill in the art to utilize one known diverter valve in place of another, especially when it is stated that any suitable valve can be used (Sykula [0042]). Furthermore, one of ordinary skill in the art would reasonably expect that the shape of conduit (i.e. curved) from the disc to the nozzle would not reasonably affect the ability to supply the nozzles with fluid. Thus, one of ordinary skill in the art would have found it obvious to use any shape conduit (curved, straight, etc.) in order to supply fluid from the disc to the respective subset of nozzles. If applicant can provide persuasive evidence to the contrary, that the curved shape of the duct is significant, examiner would withdraw such a rejection (see MPEP 2144.04(IV)(B)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykula (US20200298804A1) and Horn (US20210219811A1) as applied to claim 1 above, and further in view of Vanlterson (US20050040674A1).
Regarding claim 5, Modified Sykula teaches the sensor of claim 1, but does not teach fins that receive pressurized fluid and direct them to the nozzles. However, such structures are known in the art, as evidenced by Vanlterson.
Vanlterson discloses a washer dispensing apparatus (abstract) for use in cleaning vehicle mounted implements. The apparatus utilizes baffles in order to impart desired spray behavior from the nozzle (see Figs.5-6 & [0029]). Thus, the baffle receives pressurized fluid and redirects the fluid to the nozzle outlet in a desired spray pattern. Vanlterson and Sykula are analogous in the art of spraying systems for vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the base plate to include baffles between the outlet of a nozzle and an inlet of pressurized fluid, as showcased by Vanlterson, in order to impart desired spray behavior (Vanlterson [0029]). Such a modification would provide the baffles after the inlets (Sykula Fig.5 refs 88 & 90) and prior to the nozzle outlet (Figs.7A & 7B). Thus, the baffles would be disposed in the annular channel (i.e. base plate).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykula (US20200298804A1) and Horn (US20210219811A1) as applied to claim 1 above, and further in view of Alexander (US20170136474A1).
As to claim 9, Modified Sykula teaches the sensor of claim 1, but does not explicitly disclose the shape of the nozzle being teardrop shaped. However, such nozzles are known in the art as evidenced by Alexander.
Alexander discloses a nozzle (abstract) for washing and cleaning processes, including vehicle washing [0002]. The nozzle has a teardrop shape [0039] in order to increase cleaning efficiency via spray control over a specific area [0002]. Alexander and Sykula are related in the art of nozzles for cleaning purposes.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzles of Sykula in order to utilize teardrop shaped nozzles to improve washing/cleaning efficiency (Alexander [0002]).

Claims 10 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykula (US20200298804A1) and Horn (US20210219811A1) as applied to claims 1 & 18 above, and further in view of Xiao (US20180141544A1).
As to claims 10 & 20, Modified Sykula teaches the sensor and vehicle of claims 1 and 18, wherein the sensor is a LIDAR device (Sykula [0030]). Sykula does not explicitly disclose the LIDAR device being solid state or spinning, however such LIDAR devices are known in the art as evidenced by Xiao.
Xiao discloses an autonomous vehicle (abstract) that uses LIDAR [0049] and a known type of LIDAR sensor is a solid state sensor [0049]. Xiao and Sykula are analogous in the art of autonomous vehicles.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Sykula to use a solid state LIDAR device, as such are known in the art. Further, it is within the purview of one of ordinary skill in the art to utilize a known LIDAR device when a specific LIDAR device is not stated.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykula (US20200298804A1) and Horn (US20210219811A1) as applied to claim 1 above, and further in view of evidentiary reference Boncoglu (US6470527B1).
Regarding claim 11, Modified Sykula teaches the sensor of claim 1, wherein the base plate (Sykula Fig.2 ref 36) and the inlet appears to be centrally provided within the base plate (see Sykula Fig.4 refs 88 & 90 located centrally within annular portion of base plate). Assuming arguendo that the inlet is not provided at a center of the base the following alternative rejection is provided. Modified Sykula does not explicitly teach the inlet being provided in the center of the base plate, however one of ordinary skill in the art would not reasonably assert that the position of the inlet would be found critical or alter the function of providing fluid to the desired nozzle subsets. Thus, one of ordinary skill in the art would have found it obvious to provide the inlet at any desired location, including the claimed configuration, in the base plate to provide fluid to the diverter and desired subset of nozzles. If applicant can provide a showing of unexpected results, commensurate in scope with the claims, examiner would withdraw the rejection (see MPEP 2144.04(VI)(C)). Further to this explanation, providing an inlet at a center of a liquid holding vessel is known in the art by evidentiary reference Boncoglu (Figs.1-2 & 5).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykula (US20200298804A1) and Horn (US20210219811A1) as applied to claim 1 above, and further in view of evidentiary reference Mizuno (US20190136988A1).
As to claim 22, Modified Sykula teaches the sensor of claim 1, but does not teach the rotatable fluid distributor being rotatable in both a first and second direction. However, diverter valves with such a configuration are known in the art, as evidenced by Mizuno.
Mizuno discloses a flow path switching apparatus (i.e. diverter valve) for vehicle use [0016 & 0035], wherein a valve body is rotated in one direction and then once it reaches an end the rotation is reversed to reset the valve body [0050]. The rotation of the valve body allows for selection of the appropriate fluid outlet [0035, 0104, 0124]. The valve switching unit of Mizuno provides increased reliability [0052 & 0105] and reduced weight [0058 & 0109].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the diverter valve of Modified Sykula to utilize the valve of Mizuno for increased reliability and reduced weight (Mizuno [0052, 0058, 0105, 0109]). Further, it is in the purview of one of ordinary skill in the art to utilize one known diverter valve in place of another, especially when it is stated that any suitable valve can be used (Sykula [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imsaka (US20160363036A1) discloses a rotatable diverting valve that rotates in clockwise and counter-clockwise direction for selection of a desired ejection port (Figs.4A1-5D2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaishnav (US20190184942A1) discloses a sensor assembly cleaning system (abstract) with a rotatable fluid distributing ring (Fig.4) based on fluid flow [0015 & 0021].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kazutoshi (US10065610B2) discloses a sensor cleaning device (Fig.2) having a housing in which a pump is supplied on a base plate (see Fig.5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711